Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claims Elections and Amendments/Remarks
Applicants has elected and amended claims 1 and 3.  Claims 2, and 4-6 have been withdrawn.
Claims 1 and 3 currently pending.
Amendments to the Spec. has been received and entered. 
Please refer to the action below. 

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 rejected under 35 U.S.C. 103 as being unpatentable and obvious over Baraniuk et al. (US, 2013/0083312, A1), in view of Sanchez et al. (US 2022/0007943, A1).
     Regarding claim 1, Baraniuk teaches a spectral computer (system 100 of at least para. 0011, 0019 and 0108 comprising said spectral computer adapted for processing inputted and detected spectra broadband pulses and a classification means for classifying spectra data), 
comprising: means for modulating input data onto the spectrum of a broadband optical pulse and subjecting the broadband optical pulse to nonlinear optical effects (system 100 of at least para. 0011, 0019 and 0108 further comprises implied modulating means of para. 0019 for modulating the received data, and nonlinear optical fiber of para. 0089 for realizing obviously said modulating input data onto the spectrum of the broadband optical pulse and subjecting said broadband optical pulse using said optical fiber to nonlinear optical effects); 
wherein said nonlinear optical effects cause the input data to be transformed to a higher dimensional space (said nonlinear optical effects of at least the optical fiber cause the input data to be transformed in para. 0108 obviously in a case to a higher dimensional space); an optical spectrometer and associated electronics for converting the spectrum into a digital electronic signal (optical spectra is further processed by a spectrometer of para. 0019 and electronics of further para. 0011 and 0025 for converting and digitized the spectrum into a digital electronic signal); 
 and classifying input data into multiple classifications based on the input data (Baraniuk further teaches applying at least data from the spectrometer and electronics to a classifying means of further para. 0019-0020 and 0025 classifying input data into multiple classifications based on the input data).
    However, Baraniuk is silent regarding wherein specifically an electronic machine learning stage as an output layer for classifying said input data into multiple classifications based on the higher dimensional space of the input data.
   Sanchez teaches in at least para. 0012 and 0107 a system for collecting, processing, and identifying emitted spectral data, the system further in para. 0019 and 0025 comprising a trained machine learning module comprising at least an input and output layer adapted to receive input signal data as implied further in para. 0012, 0107 and 0144 for learning and classifying as noted further in para. 0019 and 0024 said input data into one classification which understoodly may comprise subsequently one or second classification based on the input data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baraniuk in view of Sanchez  to include wherein said electronic machine learning stage as an output layer for classifying said input data into multiple classifications based on the higher dimensional space of the input data, as discussed above, as Baraniuk in view of Sanchez are in the same field of endeavor of employing a classification algorithm for processing and classifying inputted data from at least spectra inputted data from a light source or laser source, Sanchez further complement the prior art of Baraniuk in the sense after the spectra data subjected to nonlinear optical effects, transformed and converted to digital data, a downstream classifier processes said digital data which classifier in Sanchez represents the electronic machine learning means with the classification means to further provide classification data according to inputted data corresponding to at least input data onto the spectrum of a broadband optical pulse or the like to classify at least an image, broadband, wavelength and the like to a specific classification information as a display response information to the user, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claim 1 further rejected under 35 U.S.C. 103 as being unpatentable and obvious over Jalali et al. (US, 2010/0141829, A1), in view of Sanchez et al.

     Regarding claim 1, Jalali teaches a spectral computer (generating by a broadband pulse computing system, of para. 0068-0069 and 0079, understoodly comprises said spectra computer, inputted spectrum of a broadband optical pulse modulated and transformed to a higher dimensional space), comprising: 
means for modulating input data onto the spectrum of a broadband optical pulse and subjecting the broadband optical pulse to nonlinear optical effects (means for modulating in at least para. 0089, 0103 and 0187 input data onto the spectrum of a broadband optical pulse and subjecting the broadband optical pulse to nonlinearity optical effects of at least a nonlinear optical fiber of further para. 0068 and 0089);
wherein said nonlinear optical effects cause the input data to be transformed to a higher dimensional space (data transformed by at least the optical fiber of further para. 0068 and 0089 cause said input data to be transformed to a higher dimensional space);
an optical spectrometer and associated electronics for converting the spectrum into a digital electronic signal (at least a spectrometer of para. 0079 and associated electronics of further para. 0017 comprises at least a digitizer for converting said spectrum into a digital electronic signal).
    However, Jalali is silent regarding wherein an electronic machine learning stage as an output layer for classifying input data into multiple classifications based on the higher dimensional space of the input data.
   Sanchez teaches in at least para. 0012 and 0107 a system for collecting, processing, and identifying emitted spectral data, the system further in para. 0019 and 0025 comprising a trained machine learning module comprising at least an input and output layer adapted to receive input signal data as implied further in para. 0012, 0107 and 0144 for learning and classifying as noted further in para. 0019 and 0024 said input data into one classification which understoodly may comprise subsequently one or second classification based on the input data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jalali in view of Sanchez to include wherein said electronic machine learning stage as an output layer for classifying said input data into multiple classifications based on the higher dimensional space of the input data, as discussed above, as Jalali in view of Sanchez are in the same field of endeavor of processing inputted data from at least spectra inputted data from a light source or laser source, Sanchez further complement the prior art of Jalali in the sense after the spectra data subjected to nonlinear optical effects, transformed and converted to digital data, a downstream processing unit or classifier processes said digital data which classifier in Sanchez represents the electronic machine learning means with the classification means to further provide classification data according to inputted data corresponding to at least input data onto the spectrum of a broadband optical pulse or the like to classify at least an image, broadband, wavelength and the like to a specific classification information as a display response information to the user, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable and obvious over Baraniuk in view of Aleksandr et al. (RU 2497558, A1).

      Regarding claim 3, Baraniuk teaches a spectral computer (system 100 of at least para. 0011, 0019 and 0108 comprising said spectral computer adapted for processing inputted and detected spectra broadband pulses and a classification means for classifying spectra data), 
comprising: a spectral modulator configured for modulating input data onto the spectrum of a broadband optical pulse (at least the Abstract teaches a light or spectra modulator configured for modulating input data onto the spectrum of a broadband optical pulse of further para. 0011, 0019);
a nonlinear optical element configured for receiving said broadband optical pulse and introducing nonlinear optical effects upon said broadband optical pulse which causes the input data to be transformed to a higher dimensional space output  (system 100 of at least para. 0011, 0019 comprises implied modulating means of the input data and further employing a nonlinear optical fiber of para. 0089 for realizing obviously said modulating input data onto the spectrum of the broadband optical pulse and subjecting said broadband optical pulse using said optical fiber to nonlinear optical effects); 
an optical spectrometer and digitizing circuit configured to receive said higher dimensional space output and convert its spectrum into a digital electronic signal (optical spectra is further processed by a spectrometer of para. 0019 and electronics of further para. 0011 and 0025 for converting and digitized the spectrum into a digital electronic signal); 
and an electronic machine configured to receive said digital signal and to perform output layer processing, based on the higher dimensional space of the input data, on said digital signal to classify input data into a tactical response output containing multiple classifications (Baraniuk further teaches applying at least data from the spectrometer and electronics to a classifying means of further para. 0019-0020 and 0025 configured to receive said digital signal and to perform output layer processing, based further understoodly on the higher dimensional space of the input data, on said digital signal to classify input data into response output containing multiple classifications).
    However, Baraniuk is silent regarding wherein specifically an electronic machine learning stage configured to receive said digital signal and to perform output layer processing, based on the higher dimensional space of the input data, on said digital signal to classify input data into a tactical response output containing multiple classifications.
    Aleksandr teaches in at least Fig. 3 and example 2 an electronic machine comprising a spectral analysis means configured to receive and process a broadband radiation source, the machine is indicative in the art of an electronic machine learning stage, said machine as noted by Aleksandr performs real time analysis and classification of the inputted data further configured to use optical fiber to further transform the signal data which obviously may represent a digital signal to perform output layer processing, on said digital signal to classify input data into a displayed realtime or tactical response output containing multiple classifications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baraniuk in view of Aleksandr to include wherein said electronic machine learning stage configured to receive said digital signal and to perform output layer processing, based on the higher dimensional space of the input data, on said digital signal to classify input data into a tactical response output containing multiple classifications, as discussed above, as Baraniuk in view of Aleksandr are in the same field of endeavor of employing a classification algorithm for processing and classifying inputted data from at least spectra inputted data from a light source or laser source, Aleksandr further complement the prior art of Baraniuk in the sense a downstream classifier machine analyzes and processes said data in realtime which allows the system of Baraniuk to further obtain and displayed to a user realtime classified data indicative of the tactical response output containing multiple classifications where realtime or tactical decisions may be made in real time, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).



Claim 3 further rejected under 35 U.S.C. 103 as being unpatentable and obvious over Jalali in view of Aleksandr.

      Regarding claim 3, Jalali teaches a spectral computer (generating by a broadband pulse computing system, of para. 0068-0069 and 0079, understoodly comprises said spectra computer, inputted spectrum of a broadband optical pulse modulated and transformed to a higher dimensional space), comprising: 
a spectral modulator configured for modulating input data onto the spectrum of a broadband optical pulse (a spectra modulating means unit of at least para. 0089, 0103 and 0187 comprising spectral modulator for modulating input data onto the spectrum of said broadband optical pulse);
a nonlinear optical element configured for receiving said broadband optical pulse and introducing nonlinear optical effects upon said broadband optical pulse which causes the input data to be transformed to a higher dimensional space output  (at least a nonlinear optical fiber of further para. 0068 and 0089 configured for receiving said broadband optical pulse and introducing nonlinear optical effects upon said broadband optical pulse which causes the input data to be transformed to a higher dimensional space output);
an optical spectrometer and digitizing circuit configured to receive said higher dimensional space output and convert its spectrum into a digital electronic signal (at least a spectrometer of para. 0079 and associated electronics of further para. 0017 comprises at least a digitizer for converting said spectrum into a digital electronic signal).
    However, Jalali is silent regarding wherein an electronic machine configured to receive said digital signal and to perform output layer processing, based on the higher dimensional space of the input data, on said digital signal to classify input data into a tactical response output containing multiple classifications. 
    Aleksandr teaches in at least Fig. 3 and example 2 an electronic machine comprising a spectral analysis means configured to receive and process a broadband radiation source, the machine is indicative in the art of an electronic machine learning stage, said machine as noted by Aleksandr performs real time analysis and classification of the inputted data further configured to use optical fiber to further transform the signal data which obviously may represent a digital signal to perform output layer processing, on said digital signal to classify input data into a displayed realtime or tactical response output containing multiple classifications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jalali in view of Aleksandr to include wherein said electronic machine learning stage configured to receive said digital signal and to perform output layer processing, based on the higher dimensional space of the input data, on said digital signal to classify input data into a tactical response output containing multiple classifications, as discussed above, as Jalali in view of Aleksandr are in the same field of endeavor of employing a classification algorithm for processing and classifying inputted data from at least spectra inputted data from a light source or laser source, Aleksandr further complement the prior art of Jalali in the sense a downstream classifier machine analyzes and processes said data in realtime which allows the system of Jalali to further obtain and displayed to a user realtime classified data indicative of the tactical response output containing multiple classifications where realtime or tactical decisions may be made in real time, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        10/18/2022